Citation Nr: 1818855	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a January 2017 video conference hearing.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2003 rating decision denied service connection for bilateral hearing loss.  

2.  Evidence received more than one year since the August 2003 rating decision denying service connection for bilateral hearing loss, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying the claim for service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  

2.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, an unappealed August 2003 rating decision denied the Veteran's claim of service connection for bilateral hearing loss, based on findings that he had no current disability.  No additional evidence pertinent to this issue was associated with the claims file within the one year appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the August 2003 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for bilateral hearing loss was received in October 2010. 

Since the August 2003 rating decision, the Veteran submitted additional evidence, including January 2017 testimony that he was exposed to acoustic trauma during service and has observed decreased hearing.  This evidence is new, in that it was not previously of record at the time of the August 2003 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record, and the Veteran is competent to report observing worsening hearing.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for bilateral hearing loss.  


ORDER

New and material evidence has been submitted to reopen service connection for bilateral hearing loss.  


REMAND

The Veteran was last afforded a VA examination to determine the nature and etiology of his bilateral hearing loss in February 2011 wherein it was found the Veteran had normal hearing.  There is currently no evidence of hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Inasmuch as the Veteran testified at the January 2017 video conference hearing that he has observed continually worsening hearing, including since the prior VA examination, the Board finds that the Veteran should be afforded a new audiological examination to determine the nature and etiology of his bilateral hearing loss.  In this regard, the Board notes that the Veteran was issued hearing aids by VA in July 2012.  See July 2012 VA audiology report.  

Finally, at the January 2017 video conference hearing, the Veteran testified that there were outstanding private treatment records regarding his bilateral hearing loss.  As this matter is already being remanded, the Veteran should be provided the opportunity to identify any outstanding VA and private treatment records, and such should be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3. Then schedule the Veteran for a VA examination to determine the current nature and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examination must describe the functional effects of the Veteran's bilateral hearing loss, if found.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include as a result of acoustic trauma sustained therein.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.  

4. Then readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


